Citation Nr: 1438204	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to restoration of a 40 percent rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine, with bilateral lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 20, 1978, to August 10, 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA. 

In the course of the Veteran's April 2009 VA examination, the Veteran indicated she lost her job due to her back disability.  If the Veteran believes she is unemployable due to her back disability, she should so inform the RO, which should respond appropriately to any such communication from the Veteran.



FINDING OF FACT

A comparison of the evidence upon which a 40 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect any significant improvement in the Veteran's service-connected lumbosacral spine degenerative disc disease and degenerative joint disease, with bilateral lower extremity radiculopathy.


CONCLUSION OF LAW

The 40 percent disability rating for lumbosacral spine degenerative disc disease and degenerative joint disease, with bilateral lower extremity radiculopathy, was not properly reduced to 10 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013). 

The Veteran disagrees with an October 2009 rating decision that reduced the rating for her service-connected lumbosacral spine degenerative disc disease and degenerative joint disease, with bilateral lower extremity radiculopathy, from 40 to 10 percent disabling effective January 1, 2010.  She contends that symptoms associated with her disability have not improved and that the reduction to a 10 percent rating from a 40 percent rating was not warranted.  

A copy of a rating decision proposing to reduce the Veteran's lumbosacral spine degenerative disc disease and degenerative joint disease, with bilateral lower extremity radiculopathy from 40 percent disabling to 10 percent disabling was sent to the Veteran in June 2009.  At this time, the Veteran was granted service connection for bilateral lower extremity radiculopathy, which was evaluated as part of the Veteran's lumbosacral spine degenerative disc disease and degenerative joint disease.  A letter sent with the rating decision informed the Veteran that she would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 40 percent level and that she could request a predetermination hearing.  The Veteran did not respond.  In October 2009, the rating decision effectuating the reduction was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  The Board notes the 40 percent rating for lumbosacral spine degenerative disc disease and degenerative joint disease had been in effect since January 19, 2006.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  Reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c) (2013).

The RO has evaluated the disability under the general rating formula for rating diseases and injuries of the spine.  Under the general rating formula a 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is also warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The first note following the diagnostic criteria also provides neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

The RO's primary basis for the 40 percent rating for the Veteran's service-connected lumbosacral spine degenerative disc disease and degenerative joint disease was a March 2006 VA examination report.  At that examination, the Veteran described her back as constantly painful.  She also reported some intermittent paresthesias, which the examiner indicated was insufficient to warrant a diagnosis of sciatica at that time.  Physical examination revealed the Veteran walked with a slightly stooped forward position.  Range of motion testing revealed forward flexion to 25 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 25 degrees.  The examiner noted pain, and also found reduced range of motion on repetitive use.  Specifically, repetitive use testing revealed forward flexion to 15 degrees, extension to 0 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 20 degrees.  The Veteran had normal strength, sensation, and reflexes in her lower extremities.  An April 2004 X-ray revealed very minimal disc space narrowing, and a January 2006 X-ray study revealed a normal lumbar spine.  

The RO's basis for proposing the reduction was predominantly an April 2009 VA examination report.  That report shows that the Veteran described constant pain on a daily basis, which she rated 7-8 on a 10 scale.  The Veteran reported severe flare ups on a weekly basis, as well as severely limited range of motion.  The examiner failed to report where pain began during range of motion testing.  However, the Veteran was diagnosed with radiculopathy.  Additionally, the X-ray study disclosed degenerative changes and disc space narrowing, which were "slightly worsened compaired to the earlier study."

In February 2010, the Veteran wrote to VA objecting to the adequacy of the April 2009 VA examination.  In particular, the Veteran stated she reported several times where her pain started.  The Veteran also stated she expressed the degree of her pain, as well as her limited range of motion, which the Veteran indicated was contrary to that shown on the examination.

In consideration of this information, the Board finds that a comparison of the evidence upon which the 40 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect improvement in the Veteran's service-connected lumbosacral spine degenerative disc disease and degenerative joint disease, with bilateral lower extremity radiculopathy sufficient to warrant a reduction.  In fact, the April 2009 VA examination report reflects additional disability affecting the Veteran's lower extremities, as well slightly increased degenerative changes.  Further, the Veteran reported ongoing, if not increasing, pain in her back and legs.  The Veteran is competent to report her experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds her statements credible.  In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met. Accordingly, restoration of a 40 percent rating for lumbosacral spine degenerative disc disease and degenerative joint disease, with bilateral lower extremity radiculopathy, from the effective the date of the reduction is warranted.



ORDER

Restoration of a rating of 40 percent for lumbosacral spine degenerative disc disease and degenerative joint disease, with bilateral lower extremity radiculopathy, from the effective date of the reduction is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


